Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-21-2009

Lafayette Brown v. City of Pittsburgh
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3947




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Lafayette Brown v. City of Pittsburgh" (2009). 2009 Decisions. Paper 1507.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1507


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-137                                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 08-3947


                               LAFAYETTE BROWN,
                                                         Appellant

                                          v.

                              CITY OF PITTSBURGH



                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                       (D.C. Civil Action No. 2:08-cv-01121)
                   District Judge: Honorable Terrence F. McVerry


                 Submitted for Possible Summary Action Pursuant to
                      Third Circuit LAR 27.4 and I.O.P. 10.6
                                   March 19, 2009

                Before: BARRY, AMBRO and SMITH, Circuit Judges

                            (Opinion filed April 21, 2009)


                                      OPINION


PER CURIAM

      Appellant Lafayette Brown appeals from a District Court order dismissing his

complaint pursuant to 28 U.S.C. § 1915(e). Because Brown’s appeal does not present a

                                          1
substantial question, we will summarily affirm the judgment of the District Court. See 3d

Cir. L.A.R. 27.4; I.O.P. 10.6.

       Brown, proceeding pro se, initiated a civil rights action against the City of

Pittsburgh. Brown apparently suffered multiple serious injuries as a result of an accident

that took place in 1977. Although his allegations are unclear, Brown appears to argue

that the City, Brown’s former employer, violated Brown’s civil rights by interfering with

Brown’s ability to recover the full amount of workers’ compensation benefits to which he

believes he is entitled as a result of the accident.

       The District Court referred the matter to a Magistrate Judge, who granted Brown

permission to proceed in forma pauperis. The Magistrate Judge also filed a Report and

Recommendation recommending that Brown’s complaint be dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii). The Magistrate Judge stated that she was unable to identify

any basis for federal jurisdiction. She concluded that, to the extent Brown was attempting

to contest the state court judgment concerning his workers’ compensation benefits, the

District Court lacked subject matter jurisdiction over the complaint under the Rooker-

Feldman doctrine.1

       Brown objected to the Report and Recommendation. On September 15, 2008,

after conducting a de novo review, the District Court adopted the Magistrate Judge’s



   1
    The doctrine takes its name from two United States Supreme Court cases: Rooker v.
Fidelity Trust Co., 263 U.S. 413 (1923) and D.C. Court of Appeals v. Feldman, 460 U.S.
462 (1983).

                                                2
Report and Recommendation and dismissed the Complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii). Brown filed a timely appeal.

       We exercise plenary review over the District Court’s dismissal under

§ 1915(e)(2)(B). See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). Upon

review, we conclude that the District Court properly dismissed Brown’s complaint.

       Brown alleges that the City of Pittsburgh has been “lobbying” and “collaborating”

with various individuals since 1977, and asserts that he therefore is receiving less than

what he believes to be the appropriate amount of workers’ compensation benefits. To the

extent that Brown is attempting to argue that the state courts wrongly decided his

workers’ compensation claim, we agree with the Magistrate Judge’s conclusion that

Brown’s claims are barred by the Rooker-Feldman doctrine. The Rooker-Feldman

doctrine divests federal courts of jurisdiction where a federal action “would be the

equivalent of an appellate review” of a state court judgment. FOCUS v. Allegheny

County Court of Common Pleas, 75 F.3d 834, 840 (3d Cir. 1996).

       However, the Rooker-Feldman doctrine applies only where “the losing party in

state court filed suit in federal court after the state proceedings ended, complaining of an

injury caused by the state-court judgment and seeking review and rejection of that

judgment.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, 291

(2005). It is not clear to us whether Brown’s claims are limited to the issues addressed by

the state court in his workers’ compensation action. For example, Brown also alleges that

the City has “blocked” him from receiving medical care and “rescind[ed]” his “true

                                              3
medical records.” To the extent he attempts to raise independent federal claims against

the City for injuries separate from those related to the workers’ compensation decision,

we conclude that Rooker-Feldman does not apply. However, as to those allegations,

Brown has failed to state a claim entitling him to relief.

       To proceed under 42 U.S.C. § 1983, “a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48 (1988). Even construing Brown’s pro se complaint liberally, Alston v.

Parker, 363 F.3d 229, 234 (3d Cir. 2004), Brown’s allegations are inadequate to state a

§ 1983 claim against the City. Although Brown cites to the First and Fourteenth

Amendments, Brown fails to set forth any facts supporting a constitutional deprivation.

His vague allegations do not provide “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955,

1974, 167 L. Ed. 2d 929 (2007).

       Brown failed to state a claim on which relief may be granted, and the District

Court properly dismissed his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).2

Brown’s appeal does not present a substantial question. We will therefore summarily

affirm the judgment of the District Court. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.



   2
     In addition, it appears that Brown’s § 1983 claims, which are largely based upon
events taking place in the 1970s and 1980s, are barred by the applicable two-year statute
of limitations. See 42 Pa. C.S. § 5524; Wilson v. Garcia, 471 U.S. 261, 266-267 (1985).

                                              4